DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent No. 8,242,018).
Regarding to claim 21, Lee teaches a method of forming a semiconductor integrated circuit (Figs. 12-20), the method comprising (the method steps are not claimed to impart in a specific order):
providing a substantially planar structure comprising a plurality of first spacers comprising a spacer material, wherein alternating first and second regions between the first spacers are respectively filled with a first material and a second material, and wherein the first spacers extend laterally in a first direction parallel to a substrate (Figs. 17A-C, Fig. 13C, substantially planar structure comprising a plurality of first spacers comprising a spacer material formed on sidewalls of gate 204, alternating first region 208 and second regions 204 between the first spacers are respectively filled with a first material, which is silicon diode, and a second material, which is a conductive gate material, and the first spacers extend laterally in a first direction (into the page) parallel to a substrate);
patterning a masking layer on the substantially planar structure to define an opening (Figs. 17A-C, Fig. 14A, Fig. 14C, Fig. 15C, patterning masking layer 214 on the substantially planar structure to define an opening), wherein the opening has a first width in a second direction (Fig. 14A) such that a first portion of a central first spacer and a second portion of an adjacent first spacer are both exposed (Fig. 18C), and wherein (i) the second direction is perpendicular to the first direction and (ii) the second direction is parallel to the substrate (Figs. 14A, top-down view, first direction is vertical direction in the figure, second direction is horizontal direction in the figure, first and second direction are parallel to the substrate; Figs. 14C, cross-sectional view, first direction is into the page, second direction is horizontal direction in the figure, first and second direction are parallel to the substrate);
forming second spacers on opposing sidewalls of the opening, such that a width of the opening is reduced in the first and second directions (Fig. 16C, Fig. 17A, second spacers 218 formed on opposing sidewalls of the opening, such that a width of the opening is reduced in the first and second directions such that the only exposed spacer material in the opening comprises a third portion of the central first spacer) such that the only exposed spacer material in the opening comprises a third portion of the central first spacer (Fig. 18C); and
removing the spacer material of the third portion of the central first spacer (Fig. 20C).
Allowable Subject Matter
Claims 22-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 22, the prior art fails to anticipate or render obvious the claimed limitations including “the first regions comprise mandrels” in combination with the limitations recited in claim 21.
Regarding to claim 25, the prior art fails to anticipate or render obvious the claimed limitations including “the substantially planar structure further comprises an interlayer dielectric layer under the first spacers and first and second regions” in combination with the limitations recited in claim 21.
Regarding to claim 27, the prior art fails to anticipate or render obvious the claimed limitations including “the substantially planar structure further comprises a nitride layer under the first spacers and first and second regions” in combination with the limitations recited in claim 21.
Regarding to claim 31, the prior art fails to anticipate or render obvious the claimed limitations including “the substantially planar structure further comprises an oxide layer under the first spacers and first and second regions” in combination with the limitations recited in claim 21.
Regarding to claim 35, the prior art fails to anticipate or render obvious the claimed limitations including “the substantially planar structure further comprises a metal layer under the first spacers and first and second regions” in combination with the limitations recited in claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828